Citation Nr: 0311439	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disorders of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for disorders of 
the feet.


FINDINGS OF FACT

1.  The veteran, without showing good cause, failed to report 
for a VA examination scheduled in conjunction with his claim 
for service connection for disorders of the feet.

2.  The evidence does not show that the veteran's current 
foot disabilities are related to service.


CONCLUSION OF LAW

Disorders of the feet were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655(a), (b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

In a letter dated in June 2001, the RO provided notice of the 
evidence needed to substantiate the veteran's claim, and 
informed him of what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
This letter in conjunction with other communications from the 
RO and Board, served to comply with the notice requirements 
of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The veteran has not reported any relevant treatment, and he 
has been afforded the opportunity for examinations.  The 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) VA is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim".  In 
view of the actions of the RO and Board, further assistance 
is not reasonably likely to assist the veteran in 
substantiating his claim.  

In January 2003, the Board undertook further development of 
this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 237 F.3d 1339 (Fed. Cir. 2003).  However, VA's 
General Counsel subsequently held that the Board retained 
authority to undertake initial development of cases.  The 
Federal Circuit decision did not address or alter the 
regulations at 38 C.F.R. § 3.655 regarding the consequences 
of failure to report for a VA examination.

In an April 2003 letter, the Board informed the veteran that 
he would be scheduled for a VA medical examination at the VA 
Medical Center (VAMC) in Altoona, Pennsylvania.  The Board 
also asked the veteran to provide information on the health 
care providers who had treated him since service for foot.  

When entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination, and an 
examination is scheduled in conjunction with an original 
claim the claim will be decided on the basis of the evidence 
currently of record.  38 C.F.R. § 3.655(a), (b).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  In the April 2003 
letter, the Board informed the veteran of the provisions of 
38 C.F.R. § 3.655 with regard to failure to report for a VA 
examination.  

The record shows that the veteran was given a profile for a 
sprain of the left foot in May 1969.  He was also given a 
profile for bromhydrosis of both feet in May 1969.  He was 
seen in June 1969 with an infected abrasion of the right 
foot.  An X-ray examination of the left ankle in September 
1969, was interpreted as showing no evidence of joint or bone 
pathology.  On examination for separation from service in 
December 1970 no disability of the feet was noted, and the 
veteran reported that he was in good health.

On VA examination in January 1972, there was no swelling, 
tenderness, or limitation of motion in the left ankle.  The 
musculoskeletal system was described as well within normal 
limits.

The first post service report of a foot disorder is contained 
in the veteran's July 2000 claim for service connection.  The 
first medical evidence of a post-service foot disorder was 
reported on a VA examination in July 2001.  At that time the 
veteran reported that he broke his right foot in 1969 while 
playing basketball, that he had experienced right foot pain 
ever since that injury, and that he had developed left foot 
pain in the last 15 years.  The diagnoses were plantar 
fasciitis, chronic sprain of both feet, and peripheral 
neuropathy.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that the evidence 
of a link between current disability and service must be 
competent.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that the veteran's report of a continuity of 
symptomatology constituted the competent evidence of a 
possible link between an event in service and current 
disability).

The veteran's report of ongoing foot pain since service 
constitutes evidence of a continuity of symptomatology that 
triggered VA's duty to afford him an examination.  38 C.F.R. 
§ 3.303.  Such an examination was needed to determine whether 
the current foot disabilities were related to an injury in 
service.  Since the veteran did not report for the 
examination, and has failed to offer an explanation for his 
failure to report, the Board must conclude that his failure 
to report was without good cause.  Accordingly, the Board 
will decide the claim on the basis of the evidence currently 
of record.  38 C.F.R. § 3.655.

As the foregoing discussion makes clear, the only evidence 
linking current foot disabilities to service, consists of the 
veteran's report, made several decades after service, and in 
pursuit of a claim for benefits.  This statement must be 
weighed against the lack of any medical evidence of a foot 
disability until approximately 32 years after service.  It 
must also be weighed against the veteran's failure to report 
foot symptoms on the VA examination in 1972, or in any of his 
numerous communications with VA until July 2000.  This 
evidence outweighs the veteran's recent statements.  
Therefore, the evidence is against the grant of service 
connection for disorders of the feet.


ORDER

Entitlement to service connection for disorders of the feet 
is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

